DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. 2017/0055454 and in view of Harriott 3,098,555.
In Re Claims 1-6, Michael et al. teach a farm implement comprising:				a frame; (28, Fig. 1)										a container (12) mounted on the frame and configured to hold agricultural material (grain, paragraph 28), the container comprising a plurality of walls (14, 16, 18 and 20, Fig. 1) defining a container opening to receive agricultural material, (See Fig. 1) and the plurality of walls include a front wall (14) comprising a discharge opening (opening in 14 for auger 30 to protrude, Fig. 1, Fig. 3) to discharge agricultural material out of the container;							a first auger assembly (30, Fig. 1) disposed in the container and comprises a first auger shaft (Shaft of 30, Fig. 1) configured to rotate about a longitudinal axis thereof to move agricultural material received from the container opening toward the discharge opening, wherein the first auger shaft comprises a first helical flighting (See Flighting of 30, Fig. 1) disposed along the first auger shaft;		an intake housing (54, Fig. 9A) rotatably connected to the front wall proximate to the discharge opening, the intake housing comprising an inlet (See Fig. 4) in communication with the discharge opening to receive agricultural material conveyed from the first auger assembly and an outlet (See Outlet connected to lower auger section 34, Fig. 4) to discharge agricultural material out of the intake housing;												a second auger assembly (34) coupled to the outlet of the intake housing such that the second auger assembly is configured to pivot with the intake housing to one or more operating positions to discharge agricultural material, (See Fig. 9a and Fig. 9b) the second auger assembly comprises an inlet (bottom of 34 with flange, Fig. 9a) at a first end to receive agricultural material from the outlet of the intake housing, an outlet (38) at a second end to discharge agricultural material, and a second auger shaft (Shaft of auger 32) configured to rotate about a longitudinal axis thereof to move agricultural 
Michael et al. do not teach a first mounting assembly disposed on or adjacent to the front wall proximate to a first side of the container and a second mounting assembly disposed on or adjacent to the front wall proximate to a second side of the container opposite said first side;				wherein the second auger assembly is mounted on one of the first mounting assembly at a first operating position without the second auger assembly being mounted on the second mounting assembly, or the second auger assembly is mounted on the second mounting assembly at a second operating position without the second auger assembly being mounted on the first mounting assembly;
However, Harriott teaches a first mounting assembly (25 left, Fig. 1) disposed on or adjacent to the front wall (13) proximate to a first side (left side, Fig. 1) of the container (10) and a second mounting assembly (25 right, Fig. 1) disposed on or adjacent to the front wall proximate to a second side (right side of 10, Fig. 1) of the container opposite said first side;					wherein the second auger assembly (16) is mounted on one of the first mounting assembly at a first operating position (Fig. 1 position) without the second auger assembly being mounted on the second mounting assembly, (See Fig. 1) or the second auger assembly is mounted on the second mounting assembly at a second operating position (Fig. 2 position) without the second auger assembly being mounted on the first mounting assembly; (See Fig. 2) and							a Slide rail (20) mounted along the front wall; and							a rail follower (22) connected to the second auger assembly and received in the slide rail, and the rail follower is configured to slide along the slide rail as the second auger assembly pivots to at least one of the operating positions; and										wherein the slide rail defines a first range of pivoting by the second auger assembly in a plane extending transverse to the frame, and the first range of pivoting defined by the slide rail ranges from about 30° to 150° relative to an axis extending transverse to the longitudinal axis of the first auger shaft; (See Fig. 1) and 													wherein the slide rail defines a second range of pivoting by the second auger assembly in a plane extending transverse to the frame, and the second range of pivoting defined by the slide rail ranges from about 30° to 70° relative to an axis extending transverse to the longitudinal axis of the first auger shaft; (See Fig. 2) and											wherein the slide rail is mounted on both the first mounting assembly and the second mounting assembly at a single mounting position; (See Fig. 1 and Fig. 2) and 						wherein the slide rail is mounted on one of: (1) the first mounting assembly at a first mounting position, without the slide rail being mounted on the second mounting assembly, (See Fig. 1) or (ii) the second mounting assembly at a second mounting position, without the slide rail being mounted on the first mounting assembly, wherein the slide rail is moveable between the first and second mounting positions. (See Fig. 2) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add first and second mounting assemblies to the farm implement of Michael et al. as taught by Harriott in order to secure the second auger.  
In Re Claim 14, Michael et al. teach the second auger assembly comprising a lower auger section comprising a lower auger housing (lower section of 32, Fig. 2) removably coupled to the outlet of the intake housing, the second auger shaft disposed in the lower auger housing. (See Fig. 2)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. 2017/0055454 and in view of Harriott 3,098,555.
In Re Claim 20, Michael et al. teach a farm implement comprising:				a frame; (28, Fig. 1)										a container (12) mounted on the frame and configured to hold agricultural material (grain, paragraph 28), the container comprising a plurality of walls (14, 16, 18 and 20, Fig. 1) defining a container opening to receive agricultural material, (See Fig. 1) and the plurality of walls include a front wall (14) comprising a discharge opening (opening in 14 for auger 30 to protrude, Fig. 1, Fig. 3) to discharge agricultural material out of the container;								a first auger assembly (30, Fig. 1) disposed in the container and operable to move agricultural material received from the container opening toward the discharge opening;					an intake housing (54, Fig. 9A) rotatably connected to the front wall proximate to the discharge opening, the intake housing comprising an inlet (See Fig. 4) in communication with the discharge opening to receive agricultural material conveyed from the first auger assembly and an outlet (See Outlet connected to lower auger section 34, Fig. 4) to discharge agricultural material out of the intake housing;													a second auger assembly (34) coupled to the outlet of the intake housing such that the second auger assembly is configured to pivot with the intake housing between one or more operating positions along a first unloading range (right half of range shown in Fig. 9a) and a second unloading range (Left half of range shown in Fig. 9b) to discharge agricultural material, (See Fig. 9a and Fig. 9b) the second auger assembly comprises an inlet (bottom of 34 with flange, Fig. 9a) at a first end to receive agricultural material from the outlet of the intake housing and an outlet (38) at a second end to discharge agricultural material; and											wherein the second auger assembly is set at the one or more operating positions along the first unloading range, (See Fig. 9a) the second auger assembly is configured to discharge agricultural material at about a first side of the container, (See Fig. 9a) and wherein the second auger assembly is set at the one or more operating positions along the second unloading range, (See Fig. 9b) the second auger assembly is configured to discharge agricultural material at about a second side of the container, (See Fig. 9b)												wherein the first auger assembly comprises a horizontal auger section (See Fig. 3) comprising a horizontal auger shaft (Shaft of 30, Fig. 3) configured to rotate about a longitudinal axis of the horizontal auger section and a horizontal helical flighting (Flighting of 30) disposed along the horizontal auger shaft;												wherein the second auger assembly comprises a lower auger section (Lower section of 34 comprising flange, Fig. 4) comprising a lower auger housing removably coupled to the outlet of the intake housing, a lower auger shaft (Shaft of 30) configured to rotate about a longitudinal axis of the lower auger housing, and a lower helical flighting (Flighting of 30) disposed along the lower auger shaft; and												wherein at least a portion of the lower helical flighting (See Flighting 36, Fig. 4) extends below a centerline of the horizontal auger shaft.
Michael et al. do not teach a slide rail mounted to the front wall of the container; and			a rail follower connected to the intake housing and received in the slide rail, and the rail follower is configured to slide along the slide rail as the second auger assembly pivots to at least one of the operating positions;	
However, Harriott teaches a Slide rail (20) mounted along the front wall of the container; and		a rail follower (22) connected to the intake housing and received in the slide rail, and the rail follower is configured to slide along the slide rail as the second auger assembly pivots to at least one of the operating positions;								
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a slide rail and rail followers to the farm implement of Michael et al. as taught by Harriott in order to secure the second auger. 
In Re Claim 28, Michael et al. teach wherein the center line of the horizontal auger shaft and a center line of the lower auger shaft are substantially coplanar along a common plane; (See Fig. 9a and 9b)
In Re Claim 29, Michael et al. teach wherein the intake housing is substantially symmetrical about the common plane. (The intake housing plane rotates from the position shown in Fig. 9a to the position shown in Fig. 9b and at about the midpoint of that rotation the intake housing is substantially symmetrical about the common plane.)
In Re Claim 31, Michael et al. teach a second auger assembly further comprises:				an upper auger section (40) comprising an upper auger housing (44) removably coupled to a second end of the lower auger housing (34), an upper auger shaft (shaft of auger 32) configured to rotate about a longitudinal axis of the upper auger housing, and an upper helical flighting (Flighting of 32) disposed along the upper auger shaft,								an auger shaft joint (joint between 42 and 38, Fig. 7) operatively connecting the lower and upper auger shafts such that the auger shaft joint is configured to transmit torque applied by the lower auger shaft to the upper auger shaft, and									a folding joint assembly (45, Fig. 7) defining a pivot axis about which the upper auger section is pivotable relative to the lower auger section, and the folding joint assembly is configured to pivot the upper auger section between an operating position (Fig. 9a) wherein the lower and upper auger shafts are operatively connected via the auger shaft joint to permit agricultural material to be discharged from the container and a transport position (Folded position of 32, Paragraph 29) wherein the upper auger section extends along the front wall of the container to facilitate transporting the farm implement.
Allowable Subject Matter
Claims 7-13, 15-19, 21-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Mill et al. teach a grain cart with a folding unload auger and a slide rail on the front wall.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652